Citation Nr: 9918928	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  93-15 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Evaluation of service-connected hearing loss in the left 
ear, rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1986 to 
January 1989, and from August 1989 to March 1992.  His awards 
include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied claims of entitlement to service connection for 
hearing loss in the right ear and bilateral pes planus.  The 
RO also granted a claim of entitlement to service connection 
for hearing loss in the left ear and assigned a 
noncompensable rating, effective from the day following the 
veteran's separation from service.  In May 1995 and in 
December 1996, the Board remanded the case for further 
development.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) recently held that an 
appeal from an original rating does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the issue 
of an increased rating for hearing loss in the left ear on 
appeal as a claim for a higher evaluation of an original 
award.

During the pendency of the appeal, by a rating action in 
May 1998, the RO granted service connection for bilateral pes 
planus, and assigned a noncompensable rating.  The veteran 
was informed of this decision.  To initiate an appeal with 
respect to the rating and effective date assigned to the 
veteran's service-connected bilateral pes planus, the veteran 
must have initiated an appeal by filing a notice of 
disagreement.  Significantly, however, the veteran has not 
expressed disagreement with the noncompensable rating, or the 
effective date.  Consequently, no issue regarding the 
veteran's service-connected bilateral pes planus is currently 
before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).


FINDINGS OF FACT

1.  The veteran does not have a right ear hearing loss 
disability by VA standards.  

2.  The veteran has level I left ear hearing; service 
connection for right ear hearing loss has not been 
established.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss in the right ear is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991);  38 C.F.R. 
§ 3.385 (1998).

2.  A higher evaluation for service-connected hearing loss in 
the left ear is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.27, 4.85, Diagnostic Code 
6100 (1998), Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service records indicate his military 
occupational specialty was an Infantryman.  Service medical 
records include his October 1985 pre-induction examination, 
when audiometry revealed puretone thresholds of 10, 15, 5, 5, 
and 10 decibels in the right ear, and 15, 15, 10, 25, and 5 
decibels in the left ear at 500, 1000, 2000, 3000, and 4000 
Hertz (Hz), respectively.  In November 1987, audiometry 
revealed puretone thresholds of 30, 15, 10, 10, and 20 
decibels at 500, 1000, 2000, 3000, and 4000 Hz in the right 
ear.  

Service medical records for the veteran's second period of 
active service include his May 1989 pre-induction 
examination, when audiometry revealed puretone thresholds of 
10, 10, 0, 0, and 0 decibels in the right ear, and 5, 0, 0, 
0, and 0 decibels in the left ear at 500, 1000, 2000, 3000, 
and 4000 Hz, respectively.  In February 1990, the veteran was 
seen for complaints of bilateral hearing loss for the last 4 
weeks.  The assessment was earache.  In April 1990, the 
impression was mild bilateral conductive hearing loss 
(confirmed).  An ear questionnaire, dated in June 1990, did 
not contain any complaints regarding the right ear.  A 
Medical Board examination, dated in July 1991, showed 
audiometry revealed puretone thresholds of 25, 20, 5, 5, and 
0 decibels at 500, 1000, 2000, 3000, and 4000 Hz in the right 
ear.  In July 1991, audiometry revealed puretone thresholds 
of 25, 20, 5, 5, and 5 decibels at 500, 1000, 2000, 3000, and 
4000 Hz in the right ear.  

At a May 1992 VA examination, the veteran gave a history of 
difficulty hearing in the left side since March 1992.  There 
were no complaints about right ear hearing loss.  The 
diagnoses included left side hearing loss.

At a May 1992 VA audiological evaluation, puretone thresholds 
were 10, 0, 0, and 0 decibels in the right ear, and 30, 15, 
40, 55 decibels in the left ear at 1000, 2000, 3000, and 4000 
Hz, respectively.  Speech recognition ability of 96 percent 
in each ear was noted.  The diagnosis was hearing within 
normal limits in the right ear, and mild-moderate high 
frequency sensorineural hearing loss in the left ear.

At a January 1996 VA audiological evaluation, puretone 
thresholds were 0, 5, -5, -5, and 0 decibels with average -1 
in the right ear, and -5, 0, -5, 5, and 0 decibels with 
average of 0 in the left ear at 1000, 2000, 3000, and 4000 
Hz, respectively.  Speech audiometry revealed speech 
recognition ability of 96 percent in each ear.  The diagnosis 
was hearing within normal limits bilaterally.  

II.  Analysis

A.  Right Ear

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military, naval, or air service or, if pre-existing such 
service, was aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  If a 
reasonable doubt arises regarding service origin, or any 
other point, it should be resolved in the veteran's favor.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1998).

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order to make a claim 
of service connection well grounded.  There must be competent 
(medical) evidence of a current disability, competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service, and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d at 1468.

For the purposes of applying the laws as administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).  

The veteran's service medical records reflect that his right 
ear hearing was normal in 1989.  The records show that he 
began to have elevated puretone thresholds in the right ear, 
beginning in November 1987, when audiometry revealed a 
puretone threshold of 30 decibels at 500 Hz in his right ear.  
In July 1991, audiometry revealed a puretone threshold of 25 
decibels at 500 Hz in the right ear.  The Court has held that 
hearing impairment is deemed present when an auditory 
threshold is greater than 20 decibels.  Hensley v. Brown, 5 
Vet. App. 155, 158 (1993).  

Nevertheless, the Board notes that although increased 
thresholds in the veteran's right ear were noted in service 
in November 1987 and July 1991 showing right ear hearing 
impairment, none of the examination reports of record shows 
that the veteran met the requirements of 38 C.F.R. § 3.385.  
VA audiological evaluations, conducted in May 1992 and, most 
recently in January 1996, show that the veteran's right ear 
hearing also does not meet the criteria set forth in 38 
C.F.R. § 3.385, i.e., he does not have a right ear hearing 
loss disability by VA standards.  Those tests do show that, 
for whatever reason, hearing acuity in the right ear has 
improved when compared to the testing conducted in service.  
Moreover, the Board notes that even with the discrepancies 
noted between these examinations, both results confirm that 
the veteran does not have hearing impairment in the right 
ear.  See Hensley, supra.  Without evidence of a current 
disability, the claim of service connection for hearing loss 
in the right ear is not well grounded and the claim must be 
denied.

B.  Left Ear

Disability evaluations for service-connected conditions are 
determined by the application of a schedule of ratings that 
is based, as far as can practicably be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (1998).  In 
cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson, supra.

During the course of the veteran's appeal, the rating 
criteria for evaluating hearing loss were revised.  The new 
criteria have been in effect since June 10, 1999.  64 Fed. 
Reg. 25,202-210 (1999).  According to the Court, when a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Consequently, consideration of the veteran's case 
requires that the Board look at both sets of rating criteria.  
Id.  

Ordinarily a claim such as this, requiring consideration 
under old and new criteria, would be referred to the RO for 
de novo review.  However, the Board notes that the revisions 
resulted in slight modifications and rearrangement of the 
criteria rather than significant substantive changes in the 
criteria that might affect the outcome in this case.  The 
Board finds that by our consideration of the claim on its 
merits (without referral to the RO for initial de novo 
review) the veteran has not been prejudiced with respect to 
being afforded the full benefits of procedural due process.  
In deciding whether to assign a higher evaluation, the RO 
actually considered and weighed all evidence of record.  
Since no procedural deficits are apparent, and in light of 
the record as it currently stands, referral of the case to 
the RO for initial de novo review would serve no useful 
purpose except unnecessary delay.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Under the old criteria, evaluations of unilateral defective 
hearing range from noncompensable to 10 percent based on the 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by 
puretone audiometry tests in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  To evaluate the degree 
of disability from defective hearing, the provisions of 
38 C.F.R. § 4.87 establish eleven auditory acuity levels from 
I for essentially normal acuity through level XI for profound 
deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.87 
are used to calculate the rating to be assigned.  In 
situations where service connection has been granted only for 
defective hearing involving one ear, and the appellant does 
not have total deafness in both ears, the hearing acuity of 
the nonservice-connected ear is considered to be normal.  In 
such situations, a maximum 10 percent evaluation is 
assignable where hearing in the service-connected ear is at 
level X or XI.  The provisions of 38 C.F.R. § 4.85 require 
that certain controlled speech discrimination tests and 
puretone audiometry tests be conducted in order to rate 
defective hearing.  This was done by the VA in May 1992 and 
January 1996.  The examiners reported the speech recognition 
score and puretone thresholds that provided the best estimate 
of the veteran's organic hearing.  See 38 C.F.R. § 4.87.  
Service connection has only been granted for the veteran's 
left ear.  Since the veteran is not totally deaf in both 
ears, hearing loss in the non-service connected left ear is 
assigned a level I rating.  38 U.S.C.A. § 1160(a)(3).  The 
findings on the veteran's 1992 and 1996 VA examinations 
correlate to a designation of level I hearing in the left 
ear.  Table VII of 38 C.F.R. § 4.87 provides for a 
noncompensable evaluation under Code 6100 when the veteran 
has unilateral hearing loss level I.

Under the new criteria, evaluations of unilateral defective 
hearing range from noncompensable to 10 percent based on the 
organic impairment of hearing acuity.  To determine the level 
of hearing impairment, an examination for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  38 C.F.R. § 4.85(a).  The 
"puretone threshold average," as used in Tables V and VIa, 
is measured by the sum of the puretone thresholds at 1,000, 
2,000, 3,000, and 4,000 Hertz, divided by four.  38 C.F.R. 
§ 4.85(d).  Table VI is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination and the 
puretone average threshold.  38 C.F.R. § 4.85(b).  Table VIa 
is used to determine a Roman numeral designation (I through 
XI) for hearing impairment based only on the puretone 
threshold average.  This table will be used only when the 
examiner certifies that use of the speech discrimination test 
is not appropriate.  38 C.F.R. § 4.85(c).   If impaired 
hearing is only service-connected in one ear, and the 
appellant does not have total deafness in both ears, the non-
service-connected ear will be assigned a Roman numeral 
designation of I.  The provisions of 38 C.F.R. § 4.85 require 
that certain controlled speech discrimination tests and 
puretone audiometry tests be conducted in order to rate 
defective hearing.  This was done by VA in May 1992 and 
January 1996.  The examiners reported the speech recognition 
score and puretone thresholds that provided the best estimate 
of the veteran's organic hearing.

The findings under the new criteria, which became effective 
in June 1999, are the same as under the old one.  Hearing 
loss in the non-service connected right ear is assigned a 
level I rating.  38 C.F.R. § 4.85(f).  The findings using 
either the veteran's 1992 or 1996 VA examination correlate to 
a designation of level I hearing in the left ear under Table 
VI.  Under the new criteria, 38 C.F.R. § 4.85 provides for a 
noncompensable evaluation under Code 6100 when the veteran 
has unilateral hearing loss level I.

The Court has held that disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. (1992).  Here, such mechanical 
application of the rating schedule results in a 
noncompensable rating under Code 6100 under either the old or 
the recently effective new criteria.  The Board has taken 
into consideration the discrepancies among his Medical Board 
examination in July 1991, and both the May 1992 and 
January 1996 VA examinations.  As noted with the right ear, 
the latest examination clearly shows an improvement in 
hearing acuity in the left ear; in fact the hearing is 
considered to be normal.  Nevertheless, even using the VA 
examination showing the worst results (May 1992), a 
noncompensable rating would still be warranted.  Accordingly, 
the Board finds that based on the evidence of record, the 
veteran is not entitled to a higher rating for left ear 
hearing loss under either the old or new criteria.

In addition, the Board recognizes that the veteran's appeal 
was from an original rating following his separation from 
military service.  Therefore, the principles enunciated in 
Fenderson, supra, apply.  However, upon review of the record 
since the rating was made effective for the left ear, the 
Board finds that a higher schedular rating was not warranted 
at any point during the pendency of the veteran's claim.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for hearing loss in the right ear is 
denied, inasmuch as a well-grounded claim has not been 
submitted.

A higher rating for service-connected hearing loss in the 
left ear is denied.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

